Citation Nr: 0126648	
Decision Date: 11/21/01    Archive Date: 11/27/01

DOCKET NO.  00-14 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant and his mother-in-law


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel

REMAND

The veteran served on active duty in the Marine Corps from 
May 1968 to June 1969, including service in Vietnam.

This case comes before the Board of Veterans' Appeals (Board) 
from a January 2000 RO decision which denied the veteran's 
claim for service connection for PTSD.  He had an RO hearing 
in October 2000.

During the pendency of this appeal there has been a 
significant change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
(VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim.  The VCAA, and a recently enacted 
companion VA regulation, also redefine the obligations of the 
VA with respect to notice to a claimant and the duty to 
assist.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 
Fed.Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).  In the judgment of the Board, 
a remand is required for compliance with the notice and duty 
to assist provisions contained in the new law and regulation.

The veteran seeks service connection for PTSD.  This claim 
seems largely to be an academic exercise, inasmuch as the 
veteran is already service connected for an anxiety reaction 
with conversion features and headaches, and even if service 
connection is eventually granted for PTSD, it would be rated 
with the anxiety disorder under the same rating criteria.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) [i.e., a diagnosis under DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2001); Cohen v. Brown, 10 Vet. App. 128 (1997).  

It is unclear whether the veteran participated in combat 
while in Vietnam, and such matter should be resolved since 
combat status determines the type of proof needed to 
establish a service stressor for PTSD.  The veteran has 
identified several stressor events during Vietnam service.  
He contends that he witnessed the death of several people who 
were close to him, had to carry the body of one of his fellow 
soldiers, and witnessed several North Vietnamese being pushed 
from a helicopter they had been picked up in.  Assuming the 
veteran did not engage in combat, additional stressor 
development is required through the office of the Commandant 
of the Marine Corps.

The Board notes that in a December 1999 letter, a VA staff 
psychologist diagnosed the veteran with PTSD which was said 
to be related to the veteran's experiences as a purported 
combat soldier.  There are a number of other recent medical 
records, some of which show a diagnosis of PTSD and some of 
which do not.  In the judgment of the Board, the veteran 
should undergo a VA psychiatric examination to diagnose or 
rule out PTSD under the standards of DSM-IV.  

Accordingly, the case is remanded for the following action:

1.  The RO should contact the veteran and 
request that he provide sufficiently 
detailed information for the RO to 
attempt to verify combat status and 
service stressors.  He should be asked to 
identify his unit designation, 
approximate dates and locations of 
events, any names of participants, etc. 
while in Vietnam.  The veteran should 
also be told he may submit independent 
evidence of combat status and service 
stressors.

2.  Thereafter, the RO should contact the 
office of the Commandant to the Marine 
Corps, provide relevant documentation, 
and request that an effort be made to 
verify whether the veteran participated 
in combat, and if he had no combat, 
whether he experienced the claimed 
service stressors.  

3.  The RO should obtain copies of all 
additional VA psychiatric treatment 
records from 2001 to the present which 
are not already on file.

4.  The RO should have the veteran 
undergo a VA psychiatric examination to 
diagnose or rule out PTSD.  Any diagnosis 
of PTSD must be in accordance with the 
criteria of DSM-IV.  If PTSD is 
diagnosed, the doctor should identify the 
stressors supporting the diagnosis, and 
should explain why such stressors are 
sufficient under the standards of DSM-IV.  
The claims folder must be provided to and 
reviewed by the doctor in conjunction 
with the examination, and the examination 
report should note that such has been 
accomplished.

5.  After the above development is 
accomplished, the RO should review the 
claim for service connection for PTSD.  
If the claim remains denied, the veteran 
and his representative should be provided 
with a supplemental statement of the 
case, and given an opportunity to 
respond, before the case is returned to 
the Board.




		
L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




